Order unanimously reversed and matter remitted to Erie Special Term for further proceedings in accordance with the memorandum, without costs of this appeal to any party. Memorandum: This is an application for an order to secure a copy of the information upon which a warrant was issued before the Justice of the Peace and upon which the petitioner was arraigned originally. A copy of a public record such as this should be made available to a petitioner, unless it has disappeared and, if such is the ease, proof should be offered as to that fact. What use the petitioner desires to make of the instrument is immaterial. The decision in People ex rel. Hirschberg v. Close (1 N Y 2d 258) is entirely beside the point at issue here. In that case a direct attack was made on a conviction under an indictment because of absence of information. Such is not the ease here. (Appeal from an order of Erie Special Term denying petitioner’s application that he be furnished with a copy of an information allegedly filed against him.) Present• — ■ Bastow, J. P., Goldman, Halpern, McClusky and Henry, JJ.